DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figures 3-8
Species B: Figure 10
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of a feed container on a scale, the feed container and scale being in a casing having a chamber, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Panasevich, U.S. Patent Application Publication No. 2008/0252464 A1.  In particular, Panasevich teaches a feed container (106) on a scale (108), the feed container and scale being in a casing (forming 202) having a chamber. See figures 2A and 2B and paragraphs [0029], [0036], and [0044].
During a telephone conversation with Mr. Thomas Palisi on 4/25/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-5 and 10-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the foodstuff retriever “extend[ing] from the cavity to at least one of the walls” (claim 1); “flexible seals connecting the first edge and the second edge [of the container] to the first and second walls, respectively” (claim 5); the window having “an adjustable size” (claim 15); and “the rim is inclined towards the container” (claim 22) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Re claim 1, notably figure 8, which is the only figure illustrating the container in the cavity, depicts the foodstuff retriever (12, 14, 16, 18; see figure 1) extending from the cavity (2) to near at least one of the walls, but not specifically to, i.e., abutting or in contact with, at least one of the walls. Furthermore, the figures and Specification illustrate and describe the foodstuff retriever as forming the cavity, rather than extending from the cavity. See figures 1 and 2 and 11:3-5. Re claims 5 and 15, no flexible seals or adjustable-sized window as disclosed are illustrated in the figures. Re claim 22, figure 7, which illustrates the most comprehensive view of the rim (62), illustrate the rim as being horizontal at best (arguably, the rim could be interpreted as inclining downwardly towards the window), rather than being inclined towards the container.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The invention relates to” in line 1 should be deleted as being implied and not contributing to the conciseness of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, 19, and 20 are objected to because of the following informalities:  “walls;” in claim 1, lines 13-14 should be amended to recite –walls; and--; “edge,” in claim 4, line 9 should be –edge, and--; “system weighing” in claim 19, line 4 should be –weighing system--; and “a infrared beam” in claim 20, lines 2-3 should be amended to recite –an infrared beam--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tracking device" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “foodstuffs contained in the cavity” at the end of the claim refers to the same or distinct foodstuffs as the previously recited foodstuffs stored in the cavity of the container. See claim 1, lines 7-8.
Claim 10 recites the limitations “a measurement acquired by the scale” and “a weight measurement previously acquired by the scale” in lines 3 and 3-4, respectively, rendering the claim indefinite because it is unclear as to the recited measurements are distinct from the “measurements” previously recited in claim 1.
Re Claims 19, 20, and 21, it is unclear as to whether “an animal” in lines 2, 4, and 2-3, respectively, each refer to the same or a distinct animal as that previously recited in claim 1, and in the case of claim 20, as the animal previously recited in claim 19.
Claims 2-5, 11-18, and 22 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 11, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasevich, U.S. Patent Application Publication No. 2008/0252464 A1, in view of Welker, U.S. Patent No. 4,161,924.
Re Claim 1, as best understood (see drawing objections and 112(b) rejection, supra), Panasevich teaches a device comprising:
Walls (210; see figures 2A and 2B and paragraph [0036]) defining therebetween a chamber (204; see id.), the walls including a front wall (front 210 forming 214; see id.) defining a window (206; see id.) to allow an animal to access the chamber from outside the tracking device (see figure 7 and paragraph [0036]), a rear wall (rear 210; see figures 2A and 2B and paragraph [0036]), and two side walls (side 210; see id.);
A container (106) arranged in the chamber and defining a cavity to store foodstuffs to be taken by the animal (see figures 2A and 7 and paragraph [0028]);
A foodstuff retriever (rims and sidewalls of 106; see figure 2A; see also Spec. at 10:33-11:5 and figures 1 and 2) to retrieve foodstuffs expelled out of the cavity and not consumed by the animal (compare figure 2A, with Applicant’s figures 1 and 2; see also Spec. at 10:33-11:5), wherein the foodstuff retriever extends from the cavity to near at least one of the walls (compare figure 2A with Applicant’s figures 1 and 2; see also Spec. at 10:33-11:5 and drawing objection, supra); and
A weighing system (108; see paragraph [0029]) configured to determine a weight of foodstuffs that have been taken from the cavity and that have not been retrieved by the foodstuff retriever during a period of time (see id., figure 7, and paragraphs [0022]-[0023], [0044], and [0064]), the weighing system comprising a scale (see figure 7 and paragraphs [0022]-[0023], [0029], [0044], and [0064]) arranged in the chamber (see id.) and configured to acquire measurements indicative of a cumulative weight of the container and of foodstuffs contained in the cavity. See id., noting “[m]easurement device 108 may be positioned under food container 106 to measure the weight of food container 106,” thereby implying that the weight of the container is included with the weight of the food.
Panasevich does not expressly teach whether the foodstuff retriever extends from the cavity to at least one of the walls. See figure 2A; see also drawing objection, supra.
Welker, similarly directed to a device for feeding an animal, comprising: walls defining therebetween a chamber (interior of 30; see figure 1); a container (80) arranged in the chamber (see figures I and VIII) and defining a cavity to store foodstuffs to be taken by the animal (see id. and 5:29-34); a foodstuff retriever (rims and sidewalls of 80, see figure VIII; see also Spec. at 10:33-11:5 and figures 1 and 2) to retrieve foodstuffs expelled out of the cavity and not consumed by the animal (compare figure VIII, with Applicant’s figures 1 and 2; see also Spec. at 10:33-11:5), teaches that it is known in the art for the foodstuff retriever to extend from the cavity to at least one of the walls. See figure VIII, illustrating rear wall of the foodstuff retriever abutting the rear wall.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the foodstuff retriever of Panasevich to extend from the cavity to at least one of the walls, as taught by Welker, in order to increase a surface area of the container such that uneaten food or food that falls from the animal’s mouth is collected in the container for easy cleaning or disposal, and such that the weighing system accurately monitors the actual amount of food consumed by the animal.
Re Claim 2, Panasevich as modified by Welker teaches that the foodstuff retriever comprises a foodstuff retrieval element (rear rim and sidewall of Welker 80 abutting Welker 71 are “foodstuff retrieval element[s],” as disclosed in the Specification; compare Welker figure VIII, with Applicant’s figures 1 and 2; see also Spec. at 10:33-11:5; see Panasevich at figure 2A) extending from the cavity up to one of the two side walls. See Welker at figure VIII; see also Spec. at 2:31-34 and 11:6-14, wherein Applicant discloses a non-ordinary definition for “up to.”
Re Claim 3, Panasevich as modified by Welker teaches that the foodstuff retriever comprises a first foodstuff retrieval element (rear rim and sidewall of Welker 80 abutting Welker 71 are “foodstuff retrieval element[s],” as disclosed in the Specification; compare Welker figure VIII, with Applicant’s figures 1 and 2; see also Spec. at 10:33-11:5; see Panasevich at figure 2A) extending from the cavity up to a first of the walls (see Welker at figure VIII; Panasevich at figure 2A; see also Spec. at 2:31-34 and 11:6-14, wherein Applicant discloses a non-ordinary definition for “up to”), and a second foodstuff retrieval element (front rim and sidewall of Welker 80 are “foodstuff retrieval element[s],” as disclosed in the Specification; compare Welker figure VIII, with Applicant’s figures 1 and 2; see also Spec. at 10:33-11:5; see Panasevich at figure 2A) extending from the cavity up to a second of the walls (see Welker at figures I and VIII; Panasevich at figure 2A; see also Spec. at 2:31-34 and 11:6-14, wherein Applicant discloses a non-ordinary definition for “up to”), wherein the container is arranged between the first wall and the second wall. See Welker at figures I and VIII; Panasevich at figure 2A.
In the event Panasevich as modified by Welker does not expressly teach the second foodstuff retrieval element extending “up to” a second of the walls (see Welker at figures I and VIII; Spec. at 2:31-34 and 11:6-14), such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to further increase the surface area of the container and ensure any uneaten food is collected in the container for easy cleaning or disposal, and to also ensure that the weighing system accurately monitors the actual amount of food consumed by the animal.
Re Claim 4, Panasevich as modified by Welker teaches that the container has a first edge and a second edge opposite to the first edge (see Panasevich at figure 2A; Welker at figure VIII), and the container has a width measured between the first edge and the second edge which is substantially equal to a distance separating the first wall and the second wall (see Welker at figure VIII; see also Spec. at 11:6-14), so that the container extends from the first wall up to the second wall (see Welker at figure VIII, Panasevich at figure 2A; see also Spec. at 2:31-34 and 11:6-14, wherein Applicant discloses a non-ordinary definition for “up to”), the first foodstuff retrieval element forms a first upper rim of the container extending from the cavity up to the first edge (see Welker at figure VIII, Panasevich at figure 2A; see also Spec. at 2:31-34 and 11:6-14), the second foodstuff retrieval element forms a second upper rim of the container extending from the cavity up to the second edge. See Welker at figure VIII, Panasevich at figure 2A; see also Spec. at 2:31-34 and 11:6-14, modification of Panasevich as modified by Welker in the rejection of claim 3, supra.
Re Claim 5, Panasevich does not expressly teach flexible seals as claimed.
Welker teaches flexible seals connecting components of the device. See 1:45-48 and 5:26-28.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Panasevich to have flexible seals connecting components of the device, as taught by Welker, in order to prevent leakage or water ingress. See id. Although Panasevich as modified by Welker does not expressly teach whether the flexible seals connect the first and second edges to the first and second walls, respectively, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to prevent water or food ingress to the electronic weighing system, which would otherwise cause damage. See Panasevich at figures 2A, 2B, and 7; Welker at figure VIII.
Re Claim 10, Panasevich as modified by Welker teaches that the weighing system comprises an infinite impulse response filter (see Panasevich at paragraphs [0068]-[0070], [0080], and [0097]) configured to eliminate or not a measurement acquired by the scale depending on a weight measurement previously acquired by the scale. See id.
Re Claim 11, Panasevich as modified by Welker teaches that the scale is less accurate than a scale having an accuracy of 0.01 grams. See Panasevich at paragraph [0045].
Although Panasevich as modified by Welker does not expressly teach whether the scale is an electronic scale, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the scale of Panasevich as modified by Welker to be electronic, electronic scales being well-known and widely available, in order to improve the precision of the weighing and facilitate calibration of the scale and support functions such as tareing.
Re Claim 19, Panasevich as modified by Welker teaches a detector (Panasevich 116; see Panasevich at paragraphs [0030]-[0032]) configured to detect an entry of an animal into the chamber via the window (see id. and Panasevich at figure 7 and paragraph [0036]) and an exit of the animal out of the chamber via the window (see Panasevich at figure 7 and paragraphs [0030]-[0032] and [0036]), and wherein the weighing system is configured so that the period of time begins when the detector detects the entry of the animal and ends when the detector detects the exit of the animal. See Panasevich at paragraphs [0064]-[0067] and [0072].
Re Claim 21, Panasevich as modified by Welker teaches a radio-identification reader (see Panasevich at paragraphs [0050], [0059], and [0109]) adapted to receive data from a radio-label (RFID tag; see Panasevich at paragraphs [0041], [0049], [0051], and [0108]) carried by an animal accessing the chamber via the window (see id. and Panasevich at figure 7 and paragraphs [0032] and [0036]), wherein the data allows the animal to be identified in a database of individuals. See Panasevich at figure 10 and paragraphs [0065]-[0067] and [0097]-[0100].
Claims 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Welker as applied to claims 1 and 19 above, and further in view of Ausman et al., WO 2017/214698 A1 (hereinafter Ausman; submitted by Applicant on IDS filed 1/13/2021).
Re Claim 12, Panasevich as modified by Welker does not expressly teach the claim limitations.
Ausman, similarly directed to a device for tracking animal food consumption, comprising walls defining therebetween a chamber (see figures 1a-1c and paragraph [0049]), the walls including a front wall defining a window (22) to allow an animal to access the chamber from outside the tracking device (see id.), teaches that it is known in the art to have the window is sized to receive a head and neck of an animal such as a cat. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the window of Panasevich as modified by Welker be sized to receive a head and neck of an animal such as a cat (note that Panasevich as modified by Welker teaches the device being for a cat), as taught by Ausman, in order to limit a degree of animal ingress into the device so as to prevent undue spillage of food or water or damage to electronics. See Panasevich at figure 7.
Although Panasevich as modified by Welker and Ausman does not expressly teach whether the window has a maximum diameter (see Spec. at 5:3-6) less than or equal to 19 centimeters, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to size the window appropriate to achieve the function described in Panasevich as modified by Welker and Ausman. See Ausman at paragraph [0049]. See also Spec. at 8:30-9:2, noting the disclosure that the claimed range achieves the function desired by Panasevich as modified by Welker and Ausman. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 17, Panasevich as modified by Welker does not expressly teach the claim limitations.
Ausman, similarly directed to a device for tracking animal food consumption, comprising walls defining therebetween a chamber (see figures 1a-1c and paragraph [0049]), the walls including a front wall defining a window (22) to allow an animal to access the chamber from outside the tracking device (see id.), teaches that it is known in the art to have the device comprise a roof (13) having a convex or inclined shape to prevent an animal from standing on the roof when the device is laid on a floor. See figure 1a and paragraph [0049].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Panasevich as modified by Welker to have a roof having a convex or inclined shape to prevent an animal from standing on the roof when the device is laid on a floor, as taught by Ausman, in order to protect the food and water from the exterior environment and prevent an animal in a multi-animal household from being too intimidated to eat. See id.
Re Claim 20, Panasevich as modified by Welker does not expressly teach whether the detector comprises an infrared beam emitter as claimed.
Ausman, similarly directed to a device for tracking animal food consumption, comprising walls defining therebetween a chamber (see figures 1a-1c and paragraph [0049]), the walls including a front wall defining a window (22) to allow an animal to access the chamber from outside the tracking device (see id.); the device comprising a detector (60; see paragraphs [0054] and [0073]) configured to detect an entry of an animal into the chamber via the window (see id.) and an exit of the animal out of the chamber via the window (see id. and paragraph [0075]), teaches that it is known in the art to have the detector comprise a photoelectric beam emitter (see paragraph [0054], noting that a photoelectric detector has a beam emitter), and a receiver arranged to receive a photoelectric beam emitted by the photoelectric beam emitter (see id., noting that a photoelectric detector has a receiver and functions as claimed), the photoelectric beam emitter being arranged so that the photoelectric beam is interrupted by an animal accessing the chamber via the window. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the detector of Panasevich as modified by Welker to comprise a photoelectric beam emitter, and a receiver arranged to receive a photoelectric beam emitted by the photoelectric beam emitter, the photoelectric beam emitter being arranged so that the photoelectric beam is interrupted by an animal accessing the chamber via the window, as taught by Ausman, in order to use a known type of detector to identify animal presence. Although Panasevich as modified by Welker and Ausman teaches a photoelectric detector rather than specifically an infrared detector—infrared being a subset of photoelectric—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the detector be infrared, a well-known and conventional type of detector, in order to use a wavelength invisible to the human eye and meet the specific equipment preferences of a user. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Welker as applied to claim 1 above, and further in view of Sung, U.S. Patent Application Publication No. 2015/0373945 A1.
Re Claim 13, Panasevich as modified by Welker does not expressly teach whether the window has a lower edge elevated relative to the container.
Sung, similarly directed to a device for tracking the consumption of food by an animal, the device comprising: walls defining therebetween a chamber (interior of feeder; see figure 1), the walls including a front wall defining a window (185) to allow an animal to access the chamber from outside the device (see id. and paragraph [0031]), and a container (110, 120) arranged in the chamber (see id.) and defining a cavity to store foodstuffs to be taken by the animal (see id., figure 5, and paragraph [0033]), teaches that it is known in the art to have the window have a lower edge elevated relative to the container. See figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the window of Panasevich as modified by Welker to have a lower edge elevated relative to the container, as taught by Sung, in order to ensure that food uneaten or dropped by the animal remains in the device, so as to promote cleanliness around the device.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Welker as applied to claim 1 above, and further in view of Ruch, U.S. Patent No. 2,586,565.
Re Claim 14, Panasevich as modified by Welker teaches a rim (Panasevich 220; Welker rim for 83) extending between the window and the container (see Panasevich at figure 2A; Welker at figure VIII), but does not expressly teach the rim partially overhanging the container.
Ruch, similarly directed to an animal feeding device, teaches that it is known in the art to have a rim (22 or 28; see figures 3 and 7) extending between a window allowing an animal to access feed from outside the device (see id.) and a container (17) defining a cavity to store foodstuffs to be taken by the animal (see id. and 3:26-29), so as to partially overhang the container. See figures 3 and 7, 3:30-35, 4:70-74, and claim 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Panasevich as modified by Welker to have a rim extending between the window and the container so as to partially overhang the container, as taught by Ruch, in order to provide a guard for preventing an animal from chewing on the container. See Ruch at 2:3-5 and 3:30-35.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Welker as applied to claim 1 above, and further in view of Baxter et al., U.S. Patent Application Publication No. 2015/0101543 A1 (hereinafter Baxter).
Re Claim 15, Panasevich as modified by Welker does not expressly teach whether the window has an adjustable size.
Baxter, similarly directed to a device for feeding an animal, teaches that it is known in the art for the device to comprise walls (32, 34, 37) defining therebetween a chamber (see, e.g., figures 1 and 3), the walls including a front wall (32) defining a window (33; see id. and paragraph [0045]) to allow an animal to access the chamber from outside the device (see id.), wherein the window has an adjustable size (via 31). See figures 3 and 5 and [0047]-[0049]; see also Spec. at 8:12-15.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the window of Panasevich as modified by Welker to have an adjustable size, as taught by Baxter, in order to provide an animal selective access to the food.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Welker as applied to claim 1 above, and further in view of Becattini, Jr. et al, U.S. Patent Application Publication No. 2009/0241843 A1 (hereinafter Becattini, Jr.).
Re Claim 16, Panasevich as modified by Welker does not expressly teach whether the window is arranged to be at least 7 centimeters from a floor on which the device is laid.
Becattini, Jr., similarly directed to a device for animal feeding, comprising: walls defining therebetween a chamber (see figures 1 and 6), the walls including a front wall (12) defining a window (cut-out in 12, described as creating a “low portion”; see figures 1 and 6 and paragraphs [0038] and [0040]) to allow an animal to access the chamber from outside the device (see figure 1 and paragraphs [0043]-[0045]), a rear wall, and two side walls (see figures 1 and 6), teaches that it is known in the art to have the window arranged to be from about two inches (about 5.08 centimeters) to about six inches (15.24 centimeters) from a floor on which the device is laid. See figure 1 and paragraph [0039].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the window of Panasevich as modified by Welker to be arranged to be at least about 5.08 cm to about 15.24 cm from a floor on which the device is laid, as taught by Becattini, Jr., in order to contain spills within the chamber. See Becattini, Jr. at paragraph [0039].
Although Panasevich as modified by Welker and Becattini, Jr. does not expressly teach at least 7 centimeters from a floor on which the device is laid—though it is noted that Panasevich teaches the container above a base of the chamber (see Panasevich at figures 2A and 2B), and Becattini, Jr. teaches the window about 5.08 cm to about 15.24 cm above the height of the container (see Becattini, Jr. at paragraph [0039])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the window of Panasevich as modified by Welker and Becattini, Jr . to be arranged at least 7 centimeters from a floor on which the device is laid, in order to place the window at an optimum height so as to minimize spills outside the chamber, while also being comfortable for a given-sized animal to access.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Welker as applied to claim 1 above, and further in view of McKinney, U.S. Patent No. 4,029,051.
Re Claim 18, Panasevich as modified by Welker teaches that one of the walls (Panasevich 306) is at least partly transparent (see Panasevich at figure 2B and paragraph [0039]), but does not expressly teach whether the front wall is at leas partly transparent.
McKinney, similarly directed to a device for animal feeding, teaches that it is known in the art to have walls defining therebetween a chamber (see figure 2), the walls including a front wall (18) defining a window (28; see id. and figure 3) to allow an animal to access the chamber from outside the device (see id.), and a container (32) arranged in the chamber and defining a cavity to store foodstuffs to be taken by the animal (see figure 2), wherein the front wall is at least partly transparent. See figure 2, 1:34-39, and 2:64-3:3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the front wall of Panasevich as modified by Welker to be at least partly transparent, as taught by McKinney, in order to allow the animal to see outside the device while eating, and thereby improve its comfort. See 2:64-3:3 and 3:28-32.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasevich, Welker, and Ruch as applied to claim 14 above, and further in view of Sebastian et al., U.S. Patent No. 5,577,461 (hereinafter Sebastian).
Re Claim 22, Panasevich as modified by Welker and Ruch does not expressly teach whether the rim is inclined towards the container. See Ruch at figures 3 and 7.
Sebastian, similarly directed to a device for animal feeding, teaches that it is known in the art for a rim (26) to be inclined towards a container (16) defining a cavity to store foodstuffs to be taken by an animal (see figures 1 and 6 and 3:60-63), wherein the rim is inclined towards the container so that a foodstuff falling on the rim then falls back into the container. See figures 1 and 6 and 3:55-59.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the rim of Panasevich as modified by Welker and Ruch to be inclined towards the container so that a foodstuff falling on the rim then falls back into the container, in order to facilitate cleaning or disposal of uneaten food, and to ensure accurate weighing of the amount of food remaining so as to accurately determine an amount of food consumed by the animal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642